Exhibit 10.3

Execution Version

LIMITED WAIVER, CONSENT TO APPROVED BUDGET AND FOURTH

AMENDMENT TO DIP CREDIT AGREEMENT

This LIMITED WAIVER, CONSENT TO APPROVED BUDGET AND FOURTH AMENDMENT TO DIP
CREDIT AGREEMENT (this “Agreement”) is dated as of March 14, 2018 and entered
into by and among APPVION, INC., a Delaware corporation (the “Borrower”),
PAPERWEIGHT DEVELOPMENT CORP., a Wisconsin corporation (“Holdings”), each lender
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”). Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the DIP Credit Agreement (as
defined below).

PRELIMINARY STATEMENTS

WHEREAS, the Borrower, Holdings, the Lenders and Administrative Agent are
parties to that certain Superpriority Senior Debtor-in-Possession Credit
Agreement, dated as of October 2, 2017, as amended by that certain Amendment to
Superpriority Senior Debtor-In-Possession Credit Agreement, dated as of
October 18, 2017, that certain Second Amendment to Superiority
Debtor-in-Possession Credit Agreement, dated as of October 31, 2017, that
certain Third Amendment to Superpriority Senior Debtor-In-Possession Credit
Agreement, dated as of February 2, 2018, and as may be otherwise amended or
modified from time to time prior to the Amendment Effective Date (the “DIP
Credit Agreement”);

WHEREAS, the DIP Credit Agreement was approved on a final basis by the
Bankruptcy Court in the Chapter 11 Cases by entry of a final order, dated
October 31, 2017 (the “Final DIP Order”);

WHEREAS, certain Events of Defaults listed on Annex I hereto have occurred and
may be continuing or are reasonably likely to occur under the DIP Credit
Agreement (collectively, the “Existing Defaults”);

WHEREAS, pursuant to Section 6.14 of the DIP Credit Agreement, the Borrower has
delivered to the Administrative Agent a proposed modification to the Approved
Budget, such modification being attached hereto as Exhibit A (“Modified Approved
Budget”), which Modified Approved Budget will be effective only upon approval by
the Required Lenders in their reasonable sole discretion;

WHEREAS, concurrently herewith, the Borrower has informed the Required Lenders
that it intends to enter into that certain Superpriority Senior
Debtor-In-Possession Credit Agreement pursuant to which the Borrower intends to
borrow up to $100 million in new term loans (the “Senior DIP Facility”), the
proceeds of which shall be used, in part, to repay in full in cash the NM Term
Loan Obligations;

WHEREAS, Borrower has requested that the Required Lenders waive the Existing
Defaults and approve the Modified Approved Budget retroactive to December 25,
2017;



--------------------------------------------------------------------------------

WHEREAS, the Required Lenders are willing to waive the Existing Defaults and
approve the Modified Approved Budget retroactive to December 25, 2017, solely in
accordance with the terms and subject to the conditions herein set forth.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. CONSENT TO MODIFIED APPROVED BUDGET

 

1.1 Consent to Modified Approved Budget.

A. The Required Lenders in their reasonable sole discretion hereby approve and
consent to the Modified Approved Budget with the understanding that the Modified
Approved Budget shall become the Approved Budget for all purposes under the Loan
Documents and the Final DIP Order effective as of December 25, 2017. For the
avoidance of doubt, the Modified Approved Budget shall not be the Approved
Budget for purposes of the DIP Credit Agreement until the Amendment Effective
Date.

B. The Agreement set forth herein shall be precisely as written as relates
solely to the Modified Approved Budget to the extent set forth above and shall
be subject to the Loan Parties’ compliance with the terms of this Agreement.
Nothing in this Agreement shall be deemed to (i) constitute approval of any
other modification to the Approved Budget or any other term, provision or
condition of the DIP Credit Agreement, the other Loan Documents or any other
instrument or agreement referred to therein; or (ii) prejudice any right or
remedy that the Administrative Agent or any Lender may now have (except to the
extent such right or remedy was based upon Existing Defaults that will not exist
after giving effect to this Agreement) or may have in the future under or in
connection with the DIP Credit Agreement, the other Loan Documents or any other
instrument or agreement referred to therein.

Section 2. LIMITED WAIVER

 

2.1 Limited Waiver.

A. Effective as of the Amendment Effective Date (as defined in Section 4 below)
and the date of any of the following Defaults or Events of Default, the Required
Lenders hereby waive (i) each Existing Default and any other Default or Event of
Default arising out of such Existing Default (including without limitation, any
breaches of representations and warranties and reporting and notice obligations
relating to or arising from such Existing Defaults) and any right to claim
default interest or late fees with respect to such Existing Defaults under the
Loan Documents and (ii) the obligation of the Borrower to make a mandatory
prepayment pursuant to Section 2.05(b)(ii) of the DIP Credit Agreement with the
proceeds of the loans under the Senior DIP Facility solely to the extent such
proceeds exceed the amount of the NM Term Loan Obligations.

 

2



--------------------------------------------------------------------------------

B. The waiver set forth above in Section 2.1(A) shall be limited precisely as
written and relates solely to the noncompliance of the Borrower with respect to
the Existing Defaults and Section 2.05(b)(ii) in the manner and to the extent
described above. Nothing in this Agreement shall be deemed to (i) constitute a
waiver of compliance by Borrower with respect to a Default or Event of Default
or Section 2.05(b)(ii) in any other instance or with respect to any other term,
provision or condition of the DIP Credit Agreement, the other Loan Documents or
any other instrument or agreement referred to therein; or (ii) prejudice any
right or remedy that Administrative Agent or any Lender may now have (except to
the extent such right or remedy was based upon Existing Defaults that will not
exist after giving effect to this Agreement) or may have in the future under or
in connection with the DIP Credit Agreement, the other Loan Documents or any
other instrument or agreement referred to therein.

Section 3. AMENDMENT TO CREDIT AGREEMENT

3.1 In accordance with Section 11.01 of the DIP Credit Agreement, upon the
occurrence of the Amendment Effective Date, the DIP Credit Agreement is amended
as follows:

 

3.2 Amendment to Section 1: Definitions:

A. Section 1.01 of the DIP Credit Agreement is hereby amended by adding thereto
the following definition, which shall be inserted in proper alphabetical order:

“Auction” has the meaning assigned to such term in Section 6.21(iii).

“Bid Procedures Order” has the meaning assigned to such term in Section 6.21(i).

“Fourth Amendment means that certain Limited Waiver, Consent to Approved Budget
and Fourth Amendment to DIP Credit Agreement dated as of March 14, 2018, by and
among the Borrower, Holdings, each Lender party thereto, and the Administrative
Agent.”

“Fourth Amendment Effective Date” has the meaning assigned to the term
“Amendment Effective Date” in the Fourth Amendment.

“PIK Election” has the meaning assigned to such term in Section 2.08(c).

“PIK Interest” shall have the meaning assigned to such term in Section 2.08(c).

“Sale” has the meaning assigned to such term in Section 6.21(i).

“Sale Order” has the meaning assigned to such term in Section 6.21(iv).

“Senior DIP Facility” means that certain Superpriority Senior
Debtor-In-Possession Credit Agreement, to be entered into by and among Borrower,
Holdings, each lender from time to time party thereto and Wilmington Trust,
National Association, as administrative agent, which shall consist of a
superpriority term loan facility with an aggregate principal amount of up to
$100,000,000 (plus the amount of any interest added to principal pursuant to the
terms thereof), as well as other financial accommodations and any other
documents or agreements related thereto.

“Stalking Horse” has the meaning assigned to such term in Section 6.21(i).

 

3



--------------------------------------------------------------------------------

“Winning Bidder” has the meaning assigned to such term in Section 6.21(iii).

 

3.3 Amendment to Section 2.08: Interest.

A. Section 2.08(c) of the DIP Credit Agreement is hereby amended by deleting
subsection 2.08(c) in its entirety and substituting the following therefor:

“(c) Interest on each Loan shall be due and payable in arrears in cash on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that solely upon the written election of the Backstop
Party (which may be terminated or revoked by the Backstop Party any time upon
the occurrence of an Event of Default but no later than three (3) Business Days
prior to the Interest Payment Date) substantially in the form attached hereto as
Exhibit K delivered to Borrower and the Administrative Agent at least five
(5) Business Days prior to such Interest Payment Date (a “PIK Election”), the
interest payable to the Backstop Party on such Interest Payment Date may be paid
in kind by increasing the outstanding principal amount of the Term Loan in
respect of which such interest is paid by an amount equal to such accrued
interest, and the amount so added to principal shall be a Term Loan for all
purposes hereunder (such amount, the “PIK Interest”). Interest hereunder shall
be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.”

 

3.4 Amendment to Section 2.12: Payments Generally; Administrative Agent’s
Clawback.

A. The second sentence of Section 2.12(a) is hereby amended by deleting “All”
and substituting the following therefor: “Subject to any PIK Election made by
the Backstop Party in accordance with Section 2.08(c), all”.

 

3.5 Amendment to Section 2.17: Security and Priority.

A. Section 2.17 of the DIP Credit Agreement is hereby amended by adding the
following clause to the end of the proviso in Section 2.17(b) thereof:

“and (z) subordinate to the liens securing the obligations under the Senior DIP
Facility”.

B. Section 2.17 of the DIP Credit Agreement is hereby amended by adding the
following immediately prior to the proviso in Section 2.17(c) thereof:

“and the liens securing the obligations under the Senior DIP Facility”.

C. Section 2.17 of the DIP Credit Agreement is hereby amended by adding the
following clause to the end of the proviso in Section 2.17(d) thereto:

“and (z) the liens securing the obligations under the Senior DIP Facility”.

 

4



--------------------------------------------------------------------------------

D. Section 2.17 of the DIP Credit Agreement is hereby amended by deleting
subsection 2.17(e) in its entirety.

 

3.6 Amendment to Article VI: Affirmative Covenants.

A. Article VI of the DIP Credit Agreement is hereby amended by removing
Section 6.19 in its entirety and substituting the following therefor:

“[Reserved].”

B. Section 6.14(a) of the DIP Credit Agreement is hereby amended by deleting the
third through eighth sentences thereof in their entirety and substituting the
following therefor:

“The Approved Budget, as modified pursuant to the Fourth Amendment, shall be
updated, modified or supplemented (with the consent and/or at the request of the
Required Lenders) from time to time, but in any event not less than on a
bi-weekly basis (commencing with the second Thursday following the Fourth
Amendment Effective Date, and such update, modification or supplement shall be
in form and detail consistent with the prior Approved Budget (with the delivery
to the Administrative Agent being made on alternating Thursdays).
Notwithstanding anything to the contrary, the Required Lenders may approve all,
none or only a portion of such update, modification or supplement to the
Approved Budget for any period covered by such update, modification or
supplement as determined by the Required Lenders in their reasonable sole
discretion; provided, however, once any period or any portion of an Approved
Budget has been approved it may not later be rejected, modified or supplemented
by the Required Lenders or Administrative Agent. Upon approval of each such
update, modification or supplement to the Approved Budget or portion thereof by
the Required Lenders in their reasonable sole discretion, the Approved Budget as
so updated, modified or supplemented shall then become the Approved Budget for
all purposes hereunder and under the Final Financing Order. No such update,
modification or supplement to any Approved Budget or portion thereof shall be
effective until so approved. Approval of such update, modification or supplement
or portion thereof shall be evidenced by a writing delivered (which may be
through electronic transmission) by the Required Lenders (which may be by their
counsel or financial advisors on their behalves). In the event that any update,
modification or supplement to any Approved Budget or portion thereof is not
approved, the existing Approved Budget, without giving effect to such update,
modification or supplement to the extent not approved, shall remain in effect.
Each update, modification or supplement to an Approved Budget delivered to the
Administrative Agent shall be accompanied by such supporting documentation as
reasonably requested by the Lenders. The Borrower shall deliver to the
Administrative Agent and PJT Partners LP on or before 11:59 p.m. (New York time)
on Thursday of each Week (unless such day is not a Business Day, in which event
the next succeeding Business Day): (i) a compliance certificate, in form and
substance satisfactory to the Administrative Agent and the Required Lenders,
signed by a Responsible Officer certifying that no Default or Event of Default
has

 

5



--------------------------------------------------------------------------------

occurred and is continuing or, if such a Default or Event of Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (ii) a consolidated accounts
payable aging report as of the Friday of the Prior Week, (iii) a Budget Variance
Report, (iv) copies of any notices received in connection with the Second Lien
Notes and (v) such other information as may be reasonably requested by the
Administrative Agent or the Lenders. Each of the foregoing shall be in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders.”

C. Article VI of the DIP Credit Agreement is hereby amended by adding the
following Section 6.21 and Section 6.22 at the end thereof:

“6.21 Sale Process Milestones. Achieve each of the milestones set forth below in
accordance with the applicable timing referred to below (or such later dates as
approved in writing by the Required Lenders):

(i) Not later than March 13, 2018, the Bankruptcy Court shall have entered an
order, in form and substance satisfactory to the Administrative Agent and the
Required Lenders, approving the procedures for submission of competing bids with
respect to the sale of substantially all assets of the Loan Parties (the “Sale”
and such order, the “Bid Procedures Order”), which shall provide, among other
things, that the Administrative Agent or its designee, which may include a new
company to be formed or sub-agent to be designated on behalf of the Secured
Parties (the “Stalking Horse”), shall be the stalking horse bidder with respect
thereto..

(ii) Not later than April 23, 2018, if at least one qualified competing bid is
received in addition to the Stalking Horse bid, an auction (“Auction”), shall be
held to determine the winning bidder for the Sale (the “Winning Bidder”).

(iii) Not later than April 26, 2018, a hearing shall be held on approval of the
Sale, and not later than April 30, 2018, the Bankruptcy Court shall enter an
order, in form and substance satisfactory to the Administrative Agent and the
Required Lenders (the “Sale Order”), approving the Sale to the Winning Bidder
(with such order to provide for (a) the sale of the assets free and clear of
liens, claims and liabilities other than those the Winning Bidder has expressly
chosen to assume, (b) if the Winning Bidder is the Stalking Horse, repayment of
the entire principal amount plus interest of the NM Loans at the closing of the
Sale as provided by the Stalking Horse purchase agreement (unless otherwise
agreed in accordance with the terms of the Loan Documents) and (c) if the
Winning Bidder is not the Stalking Horse, repayment of the entire principal
amount plus interest of the Roll-Up Loans and NM Loans, together with all other
obligations outstanding under the Existing DIP Loan Documents (other than
inchoate indemnification obligations and unasserted claims for reimbursement)
and Loans together with all other Obligations outstanding under the Loan
Documents (unless otherwise agreed in accordance with the terms of the Loan
Documents).

 

6



--------------------------------------------------------------------------------

(iv) Not later than May 30, 2018, the closing of the Sale shall occur, all
Obligations in respect to the Senior DIP Facility (including principal
(including PIK Interest) and interest thereon) shall be repaid in full in cash,
including by conversion of the into the Exit Facility (as defined in the Senior
DIP Facility), and if the Winning Bidder is not the Stalking Horse, all
obligations in respect of the Roll-Up Loans (including principal and interest
thereon) together with all other Obligations outstanding under the Loan
Documents shall be repaid in full in cash.

Section 6.22 Agreement with USW.

Obtain the prior written consent of the Required Lenders before any Loan Part or
any other Person on behalf of a Loan Party enters into any agreement or
modification of or supplement to any existing agreement with the United
Steelworkers of America or any affiliate or representative thereof.”

 

3.7 Amendment to Article VII: Negative Covenants.

A. Section 7.03 of the DIP Credit Agreement is hereby amended by deleting
subsection (p) in its entirety and substituting the following therefor:

“(p) Liens securing the Indebtedness arising pursuant to the Senior DIP
Facility;”

B. Section 7.08(c) of the DIP Credit Agreement is hereby amended by deleting the
first parenthetical therein and substituting the following therefor:

“(other than obligations of the Loan Parties pursuant to the Loan Documents and
the documents under the Senior DIP Facility)”

C Section 7.11 of the DIP Credit Agreement is hereby amended by adding “and
(h) the Senior DIP Facility” immediately prior to the “.” at the end thereof.

D. Section 7.25 of the DIP Credit Agreement is hereby amended by adding “and the
obligations arising under the Senior DIP Facility” at the end thereof.

 

3.8 Amendment to Article VIII: Events of Default.

A. Section 8.01 of the DIP Credit Agreement is hereby amended by deleting
subsection (c) it in its entirety and substituting the following therefor:

“(c) any Loan Party shall default in the observance or performance of (A) any
agreement contained in Sections 6.01, 6.02, clauses (i) and (ii) of
Section 6.04(a) (with respect to Holdings and the Borrower only), 6.05, 6.06,
6.07(a), 6.08, 6.09, 6.10, 6.12, 6.19, 6.20, 6.21, or 6.22, or Article VII of
this Agreement

 

7



--------------------------------------------------------------------------------

or Section 5.5 of either Guarantee and Collateral Agreement, (B) any agreement
contained in Section 6.14 and, with respect to a default referenced in this
clause (B), such default shall continue unremedied for a period of five
(5) days, or (C) any agreement contained in Sections 6.03, 6.07(b), (c), (d),
(e) and (f), and, with respect to a default referenced in this clause (C), such
default shall continue unremedied for a period of ten (10) days; or”.

B. Section 8.01 of the DIP Credit Agreement is hereby amended by deleting
subsection (s) in its entirety and substituting the following therefor:

“(s) an order of the Bankruptcy Court granting, other than in respect of the
Loans, the Carve-Out and the Senior DIP Facility or as otherwise permitted under
the applicable Loan Documents, any claim entitled to superpriority
administrative expense claim status in the Chapter 11 Cases pursuant to
Section 364(c)(1) of the Bankruptcy Code pari passu with or senior to the claims
of the Administrative Agent and the Lenders under the Loan Documents, or the
filing by any Loan Party of a motion or application seeking entry of such an
order;”

C. Section 8.01 of the DIP Credit Agreement is hereby amended by deleting
subsection (t) in its entirety and substituting the following therefor:

“(t) other than with respect to the Carve-Out, the Senior DIP Facility and the
Liens provided for in the Loan Documents (subject, in the case of the Loans, to
the priority set forth in the Financing Orders and Section 2.17), the Borrower
or any other Loan Party shall create or incur, or the Bankruptcy Court enters an
order granting, any claim on Collateral which is pari passu with or senior to
any liens under the Prepetition First Lien Facility, the adequate protection
liens and adequate protection obligations granted under the Interim Financing
Order in contravention of the lien priorities specified in Section 2.17;”

D. Section 8.01(u) of the DIP Credit Agreement is hereby amended by adding
“except for any perceived or actual noncompliance in connection with the Loan
Parties entering into the Senior DIP Facility” at the end thereof.

 

3.9 Modification of Exhibits.

A. Exhibit K. The DIP Credit Agreement is hereby amended by adding to the end
thereof a new Exhibit K attached hereto as Annex II to this Amendment.

Section 4. CONDITIONS TO EFFECTIVENESS

A. This Agreement shall become effective only upon the satisfaction of all of
the following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the “Amendment Effective Date”):

On or before the Amendment Effective Date, Company shall deliver to the
Administrative Agent the following, each, unless otherwise noted, dated the
Amendment Effective Date:

(i) Copies of this Agreement fully executed by all parties hereto; and

 

8



--------------------------------------------------------------------------------

(ii) A copy of the Modified Approved Budget in form and substance acceptable to
the Required Lenders.

(iii) A copy of an order in form and substance acceptable to the Administrative
Agent and the Required Lenders entered by the Bankruptcy Court authorizing the
Debtors to enter into this Agreement, which order shall not have been
(A) stayed, vacated or reversed, or (B) amended or modified except as otherwise
agreed in writing by the Required Lenders in their sole discretion;

(iv) A copy of an order in form and substance acceptable to the Administrative
Agent and the Required Lenders entered by the Bankruptcy Court authorizing the
Debtors to enter into the Senior DIP Facility, which order shall not have been
(A) stayed, vacated or reversed, or (B) amended or modified except as otherwise
agreed in writing by the Required Lenders in their sole discretion;

(v) Evidence that the Senior DIP Facility shall be in full force and effect; and

(vi) A copy of an order in form and substance acceptable to the Administrative
Agent and the Required Lenders entered by the Bankruptcy Court approving that
certain Motion of Debtors for Entry of Order (I) (A) Approving and Authorizing
Bidding Procedures in Connection with the Sale of Substantially All Assets,
(B) Approving Stalking Horse Protections, (C) Approving Procedures Related to
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,
(D) Approving the Form and Manner of Notice Thereof, and (II)(A) Approving and
Authorizing Sale of Substantially All Debtor Assets to Successful Bidder Free
and Clear of All Liens, Claims, Encumbrances and Other Interest, (b) Approving
Assumption and Assignment of Certain Executory Contracts an Unexpired Leases
Related Thereto, and (C) Granting Related Relief, filed as of February 8, 2018,
which order shall not have been (y) stayed, vacated or reversed, or (z) amended
or modified except as otherwise agreed in writing by the Required Lenders in
their sole discretion.

Section 5. REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and Lenders to enter into this
Agreement, the Loan Parties hereby, jointly and severally, represent and warrant
to the Administrative Agent and each Lender that the following statements are
true, correct and complete:

A. Corporate Power and Authority. Each Loan Party has all requisite corporate
power and authority to enter into this Agreement and to carry out the
transactions contemplated by, and perform its obligations under this Agreement.

B. Authorization of Agreements. The execution and delivery of this Agreement
have been duly authorized by all necessary corporate action on the part of each
of the Loan Parties.

 

9



--------------------------------------------------------------------------------

C. No Conflict. The execution and delivery of this Agreement will not
(i) violate any Requirement of Law, the Organization Documents of the Group
Members or any order, judgement or decree of any court or other agency of
government binding on the Group Members, including the Final DIP Order,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of the Group
Members, (iii) result in or require the creation or imposition of any Lien upon
any of the properties or assets of the Group Members (other than the Liens
created under any of the Security Documents), or (iv) require any approval or
consent of any Person under any Contractual Obligations of the Group Members.

D. No Material Adverse Effect. No Requirements of Law or Contractual Obligations
applicable to any Group Member could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.

E. Governmental Consents. The execution and delivery by the Borrower and
Holdings of this Agreement does not and will not require any registration with,
consent or approval of, or notice to, or other action to, with or by, any
federal, state or other governmental authority or regulatory body, including the
Bankruptcy Court.

F. Binding Obligation. This Agreement has been duly executed and delivered by
the Loan Parties and this Agreement is the legally valid and binding obligation
of the Loan Parties, enforceable against the Loan Parties in accordance with
their respective terms.

G. Incorporation of Representations and Warranties From DIP Credit Agreement.
The representations and warranties contained in Article V of the DIP Credit
Agreement are and will be true, correct and complete in all material respects on
and as of the Amendment Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

H. Absence of Default. Other than the Existing Defaults, no event has occurred
and is continuing or will result from the consummation of the transactions
contemplated by this Agreement that would constitute a Default or an Event of
Default after giving effect to the Agreement and Waiver granted herein.

Section 6. ACKNOWLEDGEMENT AND CONSENT

Each Guarantor listed on the signatures pages hereof (each, a “Guarantor”)
hereby acknowledges and agrees that any of the Guarantee and Collateral
Agreements to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Agreement. Each Guarantor represents and warrants that all
representations and warranties contained in this Agreement and each Loan
Document to which it is a party or otherwise bound are true, correct and
complete in all material respects on and as of the Amendment Effective Date to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

Each Guarantor acknowledges and agrees that (i) notwithstanding any conditions
to effectiveness set forth in this Agreement, such Guarantor is not required by
the terms of the DIP Credit Agreement or any other Loan Document to Agreement to
the amendments to the DIP Credit Agreement effected pursuant to this Agreement
and (ii) nothing in the DIP Credit Agreement, this Agreement or any other Loan
Document shall be deemed to require the consent of such Guarantor to any future
amendments to the DIP Credit Agreement.

 

10



--------------------------------------------------------------------------------

Section 7. MISCELLANEOUS

A. Reference to and Effect on the DIP Credit Agreement and the Other Loan
Documents.

(i) On and after the Amendment Effective Date, each reference in the DIP Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the DIP Credit Agreement, and each reference in the other
Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the DIP Credit Agreement shall mean and be a reference
to the DIP Credit Agreement as amended by this Agreement.

(ii) Except as specifically amended by this Agreement, the DIP Credit Agreement,
the Final DIP Order and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

(iii) This Agreement is a Loan Document. The failure by any Loan Party to timely
comply with any of the covenants contained in this Agreement or the inaccuracy
of any representation or warranty contained in Section 3 of this Agreement made
by any Loan Party herein on or as of the date made shall constitute an immediate
Event of Default.

B. Fees and Expenses. The Borrower acknowledges that all costs, fees and
expenses incurred with respect to this Agreement and the documents and
transactions contemplated hereby shall be provided for as described in, and
solely to the extent required by, Section 11.04(a) of the DIP Credit Agreement.

C. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

D. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES AND (TO THE EXTENT
APPLICABLE) THE BANKRUPTCY CODE.

E. Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Agreement shall become effective upon the

 

11



--------------------------------------------------------------------------------

execution of a counterpart hereof by the Borrower and the Required Lenders and
receipt by the Borrower and Administrative Agent of written notification of such
execution and authorization of delivery thereof, except as provided in Section 4
hereof with respect to Sections 1, 2 and 3.

F. Agent Authorization. Each of the undersigned Lenders hereby authorizes the
Administrative Agent to execute and deliver this Agreement and, by its execution
below, each of the undersigned Lenders agrees to be bound by the terms and
conditions of this Agreement.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

Exhibit A

See attached.



--------------------------------------------------------------------------------

Appvion, Inc.

Revised DIP Budget (1)*

13 Weeks Ended May 20, 2018

As of March 1, 2018

 

Amounts in $000s  

Forecast Week
Week Beg. Monday

Week End. Sunday

    1
2/26/2018
3/4/2018     2
3/5/2018
3/11/2018     3
3/12/2018
3/18/2018     4
3/19/2018
3/25/2018     5
3/26/2018
4/1/2018     6
4/2/2018
4/8/2018     7
4/9/2018
4/15/2018     8
4/16/2018
4/22/2018     9
4/23/2018
4/29/2018     10
4/30/2018
5/6/2018     11
5/7/2018
5/13/2018     12
5/14/2018
5/20/2018     13
5/21/2018
5/27/2018     13 Week Total       Note                                          
                                           

Operating Receipts

                             

Domestic Receipts

    $ 9,676     $ 9,676     $ 10,302     $ 10,240     $ 10,601     $ 10,467    
$ 10,467     $ 10,467     $ 10,467     $ 11,138     $ 12,325     $ 12,325     $
12,325     $ 140,479  

International Receipts

      2,166       2,166       2,166       2,166       2,166       2,846      
2,846       2,846       2,846       2,803       2,803       2,803       2,803  
    33,429  

Other

      —         1,296       —         —         —         —         —        
—         —         —         —         —         —         1,296      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Operating Receipts

      11,843       13,139       12,469       12,406       12,768       13,313  
    13,313       13,313       13,313       13,941       15,128       15,128    
  15,128       175,204  

Operating Disbursements

    (2 )                             

Payroll & Taxes

      (4,078 )      —         (3,928 )      —         (4,078 )      —        
(4,078 )      —         (4,342 )      —         (3,878 )      —         (3,878
)      (28,260 ) 

Pension

    (3 )      —         —         —         —         —         —         —    
    —         —         —         —         —         —         —    

Materials

      (6,529 )      (6,735 )      (8,055 )      (7,146 )      (7,401 )     
(8,509 )      (9,246 )      (7,700 )      (8,241 )      (7,987 )      (8,051 ) 
    (7,497 )      (7,583 )      (100,679 ) 

Repairs & Maintenance

    (4 )      (201 )      (89 )      (112 )      —         (562 )      (154 )   
  (119 )      (70 )      (147 )      (154 )      (119 )      (70 )      (147 ) 
    (1,941 ) 

Utilities

      (143 )      (261 )      (1,021 )      (214 )      (309 )      (261 )     
(475 )      (760 )      (261 )      (166 )      (356 )      (224 )      (451 ) 
    (4,903 ) 

Freight

      (714 )      (670 )      (734 )      (711 )      (690 )      (857 )     
(845 )      (706 )      (898 )      (857 )      (845 )      (706 )      (898 ) 
    (10,132 ) 

Insurance

    (5 )      (840 )      (415 )      (391 )      (474 )      (465 )      (398
)      (958 )      (507 )      (412 )      (398 )      (458 )      (507 )     
(494 )      (6,717 ) 

IT & Professional Services

    (6 )      (77 )      (87 )      (62 )      (22 )      (307 )      (223 )   
  (60 )      (50 )      (49 )      (223 )      (60 )      (50 )      (49 )     
(1,316 ) 

Customer Rebates

      (300 )      (685 )      (130 )      (80 )      (180 )      (110 )     
(134 )      (181 )      (1,122 )      (110 )      —         (130 )      (260 ) 
    (3,422 ) 

Unclassified *

    (7 )      (1,003 )      (880 )      (589 )      (882 )      (1,136 )     
(1,233 )      (1,163 )      (1,430 )      (982 )      (1,293 )      (1,163 )   
  (1,430 )      (1,614 )      (14,798 )     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Operating Disbursements

      (13,883 )      (9,822 )      (15,023 )      (9,529 )      (15,126 )     
(11,745 )      (17,078 )      (11,403 )      (16,454 )      (11,187 )     
(14,931 )      (10,613 )      (15,374 )      (172,169 )     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Operating Cash Flow

      (2,041 )      3,317       (2,554 )      2,877       (2,359 )      1,569  
    (3,765 )      1,910       (3,141 )      2,754       198       4,515      
(245 )      3,035      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Non-Operating Cash Flow

                             

Restructuring Professional Fees

   
(8
) 
    (480 )      (0,175 )      (1,260 )      (893 )      (620 )      (1,010 )   
  (735 )      —         (985 )      (1,246 )      (640 )      (715 )      (120
)      (9,880 ) 

KERP / KEIP

      —         —         —         —         —         —         —         —  
      —         —         —         —         —         —    

CapEx

    (9 )      (350 )      (303 )      (374 )      (374 )      (374 )      (682
)      (607 )      (682 )      (607 )      (344 )      (344 )      (440 )     
(440 )      (5,918 ) 

Cash Collateral and L/Cs

    (10 )      —         (2,700 )      2,600       —         —         —        
—         —         —         —         —         —         —         (100 ) 

Interest / Fees

    (11 )      (1,751 )      (372 )      (408 )      (96 )      (1,746 )     
(48 )      (88 )      (11 )      (1,627 )      (48 )      (13 )        (1,611 ) 
    (7,820 ) 

Other

      —         —         —         —         —         —         —         —  
      —         —         —         —         —         —        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Non-Operating Cash Flow

      (2,581 )      (4,550 )      557       (1,364 )      (2,740 )      (1,740
)      (1,430 )      (693 )      (3,218 )      (1,638 )      (996 )      (1,155
)      (2,171 )      (23,717 )     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Cash Flow before DIP

      (4,621 )      ($1,233 )      ($1,997 )      $1,513       ($5,099 )     
($171 )      ($5,195 )      $1,218       ($6,359 )      $1,116       ($799 )   
  $3,361       ($2,416 )      ($20,682 )     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Beginning Cash Balance

    $ 12,250     $ 7,629     $ 6,396     $ 5,400     $ 6,913     $ 5,314     $
5,143     $ 5,448     $ 6,666     $ 5,307     $ 6,422     $ 5,624     $ 8,984  
  $ 12,250  

Net Receipts / (Disbursements)

      (4,621 )      (1,233 )      (1,997 )      1,513       (5,099 )      (171
)      (5,195 )      1,218       (6,359 )      1,116       (799 )      3,361    
  (2,416 )      (20,682 )     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Cash before Borrowing / (Repayments)

      7,629       6,396       4,400       6,913       1,814       5,143      
(52 )      6,666       307       6,422       5,624       8,984       6,568      
(8,432 ) 

Borrowing / (Repayments)

    (12 )      —         —         1,000       —         3,500       —        
5,500       —         5,000       —         —         —         —         15,000
     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending Cash Balance

    $ 7,629     $ 6,396     $ 5,400     $ 6,913     $ 5,314     $ 5,143     $
5,448     $ 6,666     $ 5,307     $ 6,422     $ 5,624     $ 8,984     $ 6,568  
  $ 6,568      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Beginning DIP Loan Balance

    $ 80,000     $ 80,000     $ 80,000     $ 81,000     $ 81,000     $ 84,500  
  $ 84,500     $ 90,000     $ 90,000     $ 95,000     $ 95,000     $ 95,000    
$ 95,000     $ 80,000  

DIP Borrowing / (Repayments)

      —         —         1,000       —         3,500       —         5,500    
  —         5,000       —         —         —         —         15,000      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending DIP Loan Balance

    $ 80,000     $ 80,000     $ 81,000     $ 81,000     $ 84,500     $ 84,500  
  $ 90,000     $ 90,000     $ 95,000     $ 95,000     $ 95,000     $ 95,000    
$ 95,000     $ 95,000      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total liquidity

    $ 12,629     $ 26,396     $ 24,400     $ 25,913     $ 20,814     $ 20,643  
  $ 15,448     $ 16,666     $ 10,307     $ 11,422     $ 10,624     $ 13,984    
$ 11,568     $ 11,568  

Less Minimum Operating Cash

      (5,000 )      (5,000 )      (5,000 )      (5,000 )      (5,000 )     
(5,000 )      (5,000 )      (5,000 )      (5,000 )      (5,000 )      (5,000 ) 
    (5,000 )      (5,000 )      (5,000 )     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Available liquidity

    (13 )    $ 7,629     $ 21,396     $ 19,400     $ 20,913     $ 15,814     $
15,643     $ 10,448     $ 11,666     $ 5,307     $ 6,422     $ 5,624     $ 8,984
    $ 6,568     $ 6,568      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

* The accompanying notes are an important part of this forecast



--------------------------------------------------------------------------------

Appvion, Inc.

Revised DIP Budget (1)*

7 Months Ended December 31, 2018

As of March 1, 2018

 

 

Amounts in $000s    Note     Jun
2018     Jul 2018     Aug 2018     Sep
2018     Oct 2018     Nov 2018     Dec
2018     7 Month Total  

Operating Cash Flow

                  

Total Operating Receipts

     $ 68,183     $ 61,241     $ 54,457     $ 63,924     $ 57,750     $ 56,301  
  $ 61,311     $ 423,166  

Total Operating Disbursements

     (2 )      (63,918 )      (55,420 )      (51,520 )      (58,761 )     
(52,982 )      (51,137 )      (55,553 )      (389,291 )      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Operating Cash Flow

       4,265       5,821       2,938       5,162       4,768       5,164      
5,757       33,875       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Non-Operating Cash Flow

                  

Restructuring Professional Fees

     (8 )      (4,285 )      (2,811 )      (1,375 )      (4,100 )      (2,811 ) 
    (1,375 )      (4,336 )      (21,094 ) 

KERP / KEIP

       —         —         —         —         —         —         —         —  
 

CapEx

     (9 )      (894 )      (918 )      (549 )      (850 )      (1,676 )     
(866 )      (566 )      (6,320 ) 

Cash Collateral and L/Cs

     (10 )      —         —         —         —         —         —         —  
      —    

Interest & Fees

     (11 )      (2,060 )      (1,709 )      (1,709 )      (2,062 )      (1,712
)      (1,713 )      (2,065 )      (13,029 ) 

Other

       —         —         —         —         —         —         —         —  
      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Non-Operating Cash Flow

       (7,239 )      (5,439 )      (3,633 )      (7,012 )      (6,199 )     
(3,954 )      (6,968 )      (40,443 )      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Cash Flow before DIP

       ($2,974 )      $382       ($695 )      ($1,850 )      ($1,432 )     
$1,210       ($1,210 )      ($6,568 )      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Beginning Cash Balance

     $ 6,568     $ 5,095     $ 5,477     $ 5,281     $ 5,432     $ 5,000     $
6,210     $ 6,568  

Net Receipts / (Disbursements)

       (2,974 )      382       (695 )      (1,850 )      (1,432 )      1,210    
  (1,210 )      (6,568 )      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Cash before Borrowing / (Repayments)

       3,595       5,477       4,781       3,432       4,000       6,210      
5,000       0  

Borrowing / (Repayments)

     (12 )      1,500       —         500       2,000       1,000       —      
  —         5,000       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending Cash Balance

     $ 5,095     $ 5,477     $ 5,281     $ 5,432     $ 5,000     $ 6,210     $
5,000     $ 5,000       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Beginning DIP Loan Balance

     $ 95,000     $ 96,500     $ 96,500     $ 97,000     $ 99,000     $ 100,000
    $ 100,000     $ 95,000  

DIP Borrowing / (Repayments)

       1,500       —         500       2,000       1,000       —         —      
  5,000       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending DIP Loan Balance

     $ 96,500     $ 96,500     $ 97,000     $ 99,000     $ 100,000     $ 100,000
    $ 100,000     $ 100,000       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending Liquidity

     $ 8,595     $ 8,977     $ 8,281     $ 6,432     $ 5,000     $ 6,210     $
5,000     $ 5,000  

Less Mininmum Operating Cash

       (5,000 )      (5,000 )      (5,000 )      (5,000 )      (5,000 )     
(5,000 )      (5,000 )      (5,000 )      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Available Liquidity

     (13 )    $ 3,595     $ 3,977     $ 3,281     $ 1,432     $ 0     $ 1,210  
  $ 0     $ 0       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

* The accompanying notes are an important part of this forecast



--------------------------------------------------------------------------------

Appvion, Inc.

Revised DIP Budget

As of March 1, 2018

Notes

 

(1) Forecast is prepared on a consolidated basis for domestic and foreign
Debtors and non-Debtors and does not reflect an emergence from Chapter 11.

(2) Operating Disbursements include payments made on account of certain
prepetition liabilities pursuant to first day relief (e.g., critical vendors,
utilities etc.). Additionally, spend includes inventory build in 2018.
Classification by category only reflects disbursements to the Company’s largest
150 vendors. See note 7 below.

(3) The forecast excludes all pension funding in 2018, including all PIUMPF
payments and SERP funding, but includes OPEB.

(4) Repairs & Maintenance excludes disbursements associated with the Spring Mill
maintenance shutdown which was in process at the filing date. Amounts related
thereto are included in CapEx (see note 10 below). For financial reporting
purposes, such disbursements will be allocated between expenses and capital
expenditures, as appropriate.

(5) Insurance includes amounts for employee-related group insurance (e.g.
medical, dental, etc.) as well as general insurance (e.g. property, casualty,
etc.) for the Company’s operations. A $0.5M payment for a D&O tail policy is
included in mid-April.

(6) IT & Professional Services includes amounts paid for server/software support
and to ordinary course professionals.

(7) Unclassified includes disbursements to smaller vendors that are not
individually tracked or analyzed on a weekly basis. These disbursements would
fall into the various line item classifications above. See note 2 above.

(8) Restructuring Professional Fees includes anticipated payments to the
retained professionals (and CRO) of the Debtors and UCC, as well as to legal and
financial advisors to 1st Lien and 2nd Lien creditor groups, under the terms of
such advisors’ engagement letters and based on fee application timing. Forecast
does not include any success fees that may be payable upon emergence from
bankruptcy.

(9) CapEx includes “normal course” and special projects spend. Additionally, see
note 4 above.

(10) Cash Collateral and L/Cs includes $0.1M of anticipated postpetition L/Cs.

(11) Interest & Fees includes: (1) interest payments on all rolled-up
prepetition debt, assumed at a monthly LIBOR rate in 2018; (2) interest payments
related to the DIP financing that is incremental to rolled-up prepetition debt,
paid under the assumption of a monthly LIBOR term with approx. 88% of new money
interest burden deferred as Payment-In-Kind; and (3) fees related to the DIP
financing. DIP Loan Balances are reflective only of the incremental amount of
financing.

(12) Borrowing/(Repayment) reflects the amount necessary to maintain a cash
balance of at least $5 million.

(13) Available Liquidity represents cash balance above minimum of $5M plus
undrawn DIP Loan. It is assumed that the DIP is upsized from $85M to $100M
during March



--------------------------------------------------------------------------------

Annex I

Existing Defaults

1. The failure to deliver prior to the Amendment Effective Date any compliance
certificate required under Section 6.02(a) of the DIP Credit Agreement,
resulting in an Event of Default under Section 8.01(c) of the DIP Credit
Agreement;

2. The failure to comply with any Approved Budget prior to the Amendment
Effective Date in violation of Section 7.01, resulting in an Event of Default
under Section 8.01(c) of the DIP Credit Agreement;

3. The incurrence of Indebtedness in violation of Section 7.02 of the DIP Credit
Agreement, the granting of Liens and incurrence of superpriority administrative
expense claims under the Senior DIP Facility and any other violation of the DIP
Credit Agreement solely as a result of the Senior DIP Facility and the entry of
the Senior DIP Facility Order on an interim or final basis, resulting in an
Event of Default under Section 8.01;

4. The failure to comply with any reporting requirements prior to the Amendment
Effective Date in connection with the Events of Defaults described above,
resulting in an Event of Default under Section 8.01(c) of the DIP Credit
Agreement; and

5. The breach of any representations or warranties solely as a result of the
existence of the Events of Default described above, resulting in an Event of
Default under Section 8.01(b) of the DIP Credit Agreement.



--------------------------------------------------------------------------------

Annex II

FORM OF PIK NOTICE

Wilmington Trust, National Association, as Administrative Agent

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Meghan McCauley

[                ], 201[    ]

Ladies and Gentlemen:

Reference is made to that certain Superpriority Senior Debtor-in-Possession
Credit Agreement, dated as of October 2, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “DIP Credit
Agreement”), by and among APPVION, INC., a Delaware corporation (the
“Borrower”), PAPERWEIGHT DEVELOPMENT CORP., a Wisconsin corporation
(“Holdings”), each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”). Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the DIP
Credit Agreement. This notice constitutes notice of a PIK Election as defined in
the DIP Credit Agreement.

The undersigned hereby gives you five (5) Business Days’ prior written notice
pursuant to Section 2.08(c) of the DIP Credit Agreement of its election to
receive interest on each of its [NM Term Loans] [Roll-Up Loans] [Loans] [in
kind] in accordance with Section 2.08 of the DIP Credit Agreement.

[remainder of page left intentionally blank]



--------------------------------------------------------------------------------

[                                          ], AS LENDER

  By:         Name:     Title: